Filed 1/28/14 P. v. Dehne CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B250590

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. LA019973)
         v.

WESLEY DEHNE,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, William
C. Ryan, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive director, and James
A. Uyeda, Staff Attorney, under appointments by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                     _____________________________
       Wesley Dehne, a state prison inmate serving a sentence of 325 years to life under
the three strikes law, filed a petition to recall his sentence pursuant to Penal Code section
1170.126.1 The superior court denied the petition on the basis that Dehne’s current
convictions—11 counts of second degree robbery—are violent felonies as defined in
section 667.5, subdivision (c)(9), rendering Dehne ineligible for resentencing under
section 1170.126. Dehne filed a notice of appeal from the decision denying the petition
to recall the sentence.
       This court appointed counsel to represent Dehne on appeal from the order. On
November 20, 2013, appointed counsel filed a brief raising no issues, asking this court to
independently review the record for arguable appellate contentions under People v.
Wende (1979) 25 Cal. 3d 436. Dehne was advised by letter on November 21, 2013, of his
right to file a supplemental brief within 30 days. The 30-day period to respond has
lapsed, and no supplemental brief has been filed by Dehne.
       We have completed our independent review of the record. Our review reveals no
arguable contentions on appeal. Dehne is statutorily ineligible for relief under section
1170.126, subdivision (b), because his current convictions are violent felonies as defined
in section 667.5, subdivision (c)(9). The order denying the petition is affirmed. (Smith v.
Robbins (2000) 528 U.S. 259.)




               KRIEGLER, J.


We concur:


               TURNER, P. J.                                     MINK, J.*


       1   All statutory references are to the Penal Code.
*      Retired judge of the Los Angeles County Superior Court assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                              2